In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-3227
RONNIE L. FAMOUS,
                                                Petitioner-Appellant,
                                 v.

LARRY FUCHS, WARDEN,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 2:10-cv-00707 — William C. Griesbach, Judge.
                     ____________________

    ARGUED SEPTEMBER 29, 2021 — DECIDED JUNE 29, 2022
                 ____________________

   Before EASTERBROOK, RIPPLE, and ST. EVE, Circuit Judges.
   RIPPLE, Circuit Judge. In 1998, in Wisconsin state court, a
jury convicted Ronnie Famous of four counts of first-degree
sexual assault of a child and one count of exposing a child to
harmful material. The court sentenced him to 168 years of
confinement. Mr. Famous then challenged his convictions on
direct appeal. In 2001, the Wisconsin Court of Appeals
2                                                             No. 19-3227

affirmed his convictions, and the Wisconsin Supreme Court
                                              1
denied relief on November 27, 2001.
   Mr. Famous did not file a petition for certiorari in the
Supreme Court of the United States. The one-year statute of
limitations period under the Antiterrorism and Effective
Death Penalty Act (“AEDPA”) therefore began to run on
February 25, 2002, the date on which the time to file a petition
           2
expired. Mr. Famous failed to file a federal petition for habeas
corpus by the one-year deadline. When he finally filed his
petition on August 17, 2010, the district court dismissed it as
untimely, rejecting Mr. Famous’s arguments that he was
entitled to the defenses of statutory and equitable estoppel.
    We now affirm the judgment of the district court. The
court did not abuse its discretion in denying Mr. Famous the
defense of statutory estoppel. Mr. Famous failed to set forth
sufficient information to raise statutory estoppel to the State’s
statute of limitations defense. Indeed, he failed to provide
even the information reasonably available to him. Given the
laconic nature of his submission, the district court also did not
abuse its discretion in denying Mr. Famous’s request to take
further discovery on that issue.
    The district court also did not abuse its discretion in reject-
ing the defense of equitable tolling. The court did not clearly
err in concluding that, even excluding the period when his
appellate attorney allegedly retained his file, Mr. Famous still
had not filed his petition in a timely manner. The district


1 R.65 at 3.

2 See Sup. Ct. R. 13.1 (setting forth the ninety-day period for filing a peti-
tion for certiorari in the Supreme Court of the United States).
No. 19-3227                                                               3

court’s decision that Mr. Famous’s chronic mental illness did
not impede a timely filing also is supported by the record and
therefore is not clearly erroneous.
                                     I
                           BACKGROUND
   We begin by setting out, in broad strokes, the legal land-
scape and essential facts of the situation before us.
    AEDPA imposes a one-year statute of limitations period
on habeas petitioners in custody pursuant to a state-court
judgment. 28 U.S.C. § 2244(d)(1). But the one-year statute of
limitations is tolled if the petitioner applies for state
postconviction relief or for other collateral review of the
judgment. § 2244(d)(2). Moreover, the statute of limitations
does not run if an “impediment to filing an application
created by State action in violation of the Constitution or laws
of the United States … prevented [the petitioner] from filing.”
§ 2244(d)(1)(B). Additionally, the doctrine of equitable tolling
also may apply to a habeas petition if the petitioner, here
Mr. Famous, demonstrates that he pursued his rights
diligently and that some extraordinary circumstance
nevertheless prevented him from timely filing. Socha v.
Boughton, 763 F.3d 674, 683 (7th Cir. 2014).
    As we noted earlier, Mr. Famous’s one-year statute of
limitations period under AEDPA began running on February
25, 2002. He therefore had until February 25, 2003, to file a
                             3
federal habeas petition. He did not file a petition in federal



3 See 28 U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply … .
The limitation period shall run from the latest of—(A) the date on which
4                                                             No. 19-3227

court until August 17, 2010. He recognizes that he did not file
his petition by the statutory deadline but asserts that the
period should be tolled.
    We now review the events between the denial of his direct
appeal from his state conviction and the filing of his federal
habeas petition in August 2010 that Mr. Famous claims affect
his filing deadline.
    After the Wisconsin Supreme Court denied his request for
further direct review in November 2001, Mr. Famous’s appel-
late attorney retained his legal case file until June 2005. The
record reveals that, during this time, Mr. Famous sent four
                                                    4
letters to the attorney, asking for his file. On June 28, 2005,
                                                          5
Mr. Famous finally received his legal case file. He immedi-
ately gave it to a jailhouse lawyer to help him prepare his ha-
beas petition. The very next month, however, prison officials
confiscated Mr. Famous’s file from the jailhouse lawyer when
they transferred that individual to a segregation unit. Mr. Fa-
mous made several requests to prison authorities for his file,
but they did not return the material to him until April 30,
        6
2007.


the judgment became final by the conclusion of direct review or the expi-
ration of the time for seeking such review[.]”).
4 The letters are dated: February 12, 2002; June 16, 2002; October 20, 2003;
November 27, 2004. R.53-1 at 10, 11, 13, 14.
5 R.53 at 19.

6 Id. at 19–20. Mr. Famous submitted letters and complaints to the prison,
which responded to him. The record indicates these letters and responses
were exchanged on these dates: October 15, 2005; September 26, 2006; Oc-
tober 3, 2006; October 13, 2006. R.53-1 at 16–25.
No. 19-3227                                                                5

   On June 18, 2007, Mr. Famous filed his first petition for
writ of habeas corpus with the Wisconsin Supreme Court, but
                                           7
it was denied on August 14, 2007. After this denial, Mr. Fa-
mous took no further action until June 2008. The record con-
tains minimal information about this time. As we will discuss
later, the State asserts, and the district court agreed, that the
statute of limitations ran during this time; Mr. Famous main-
tains that this period should be tolled because his severe men-
tal illness prevented him from filing a petition in a timely
          8
manner.
   On June 16, 2008, Mr. Famous attempted to file, in the Wis-
consin circuit court, a second habeas petition, but was unsuc-
cessful. Mr. Famous claims that a court clerk told him that he
needed to file additional papers with his petition before the
                           9
court would accept it. After doing as instructed, Mr. Famous
                                                                           10
mailed the petition to a judge of that court on July 21, 2008.
After some time had passed and he had failed to receive a re-
sponse from the court, he withdrew the petition and filed it



7 The Wisconsin Court of Appeals noted in a 2009 decision, “WSCCA rec-
ords indicate that in June 2007, Famous filed a petition for writ of habeas
corpus in the supreme court, which the court denied ex parte. We have no
information as to the substance of the petition or the basis for the denial.”
R.50-4 at 3.
8 On appeal, Mr. Famous contends that he suffered a mental illness
throughout the entire period from February 2002 to August 2010. Appel-
lant’s Br. 22.
9 R.53-1 at 35–48.

10 R.53 at 23.
6                                                            No. 19-3227

                                                                          11
with the Wisconsin Court of Appeals on March 16, 2009.
Mr. Famous’s petition alleged that “his resentencing was ille-
gal and unconstitutional, and that trial, postconviction, and
appellate counsel were ineffective for failing to address the
                         12
resentencing issue.”          The petition was denied on May 5,
        13
2009.
    In its opinion denying Mr. Famous’s petition, the Wiscon-
sin Court of Appeals rejected his claims and directed him to
file a proper motion in the circuit court. The court noted that
Mr. Famous’s resentencing was neither illegal nor unconsti-
             14
tutional. Next, the court quickly dispensed with several of
Mr. Famous’s other arguments before turning to his assertion
that counsel’s failure to address the resentencing issue had
denied him effective representation during every stage of

11 Id. at 23–24.

12 R.50-4 at 1–2.

13 The Wisconsin Court of Appeals recognized the difficulty in establish-
ing the procedural history of this case. The court included this footnote in
their order:
     “Famous’ memorandum in support of his petition imparts little
     procedural history, and he provides us with no records other
     than the hearing transcripts from his 1998 sentencing and 2001
     resentencing. We thus look to docket entries reported on the Wis-
     consin Circuit Court Access (WCCA) and Wisconsin Supreme
     Court and Court of Appeals Access (WSCCA) websites, although
     the docket entries provide little substantive data.”
Id. at 2.
14 Mr. Famous was originally sentenced to life without parole but was
later resentenced to 168 years due to the improper application of a sen-
tencing enhancement.
No. 19-3227                                                                7

trial, sentencing, and on appeal. The appellate court explained
that Mr. Famous must bring his ineffective assistance of trial
and postconviction counsel in the trial court either by a peti-
tion for habeas corpus or by a motion under Wisconsin statute
           15
§ 974.06. The court also addressed his claim that his appel-
late counsel rendered ineffective assistance by failing to chal-
lenge the resentencing issue. It noted that it had already con-
cluded that his contention was not supported by law because
the failure to pursue a meritless course of action does not con-
stitute deficient performance. After the denial, Mr. Famous
filed a petition for review with the Wisconsin Supreme Court,
but it was denied on August 17, 2009. His motion to recon-
sider was also denied on September 3, 2009.
   Mr. Famous took no further action until August 17, 2010,
when he filed his first petition for habeas corpus in federal
court. On October 28, 2010, he filed an amended petition and
a motion to stay his federal case so that he could pursue un-
                                       16
exhausted claims in state court. The district court stayed the


15 Id. at 6–7.

16 The district court summarized his reasons for requesting the stay:

    “Famous asserts that he failed to exhaust these claims for several
    reasons. First, he states that he could not exhaust his claims be-
    cause his appellate counsel was ineffective. Famous indicates
    that there was also delay caused by his appellate counsel’s failure
    to give him all of the files and documents promptly after his ap-
    peal concluded. Second, he contends that prison officials caused
    a delay by confiscating his legal documents from the jail house
    lawyer who was preparing documents for him inasmuch as he is
    incompetent. Third, Famous asserts that he has very limited ac-
    cess to the law library. Finally, he reiterates that he was mentally
    incompetent and unable to file his Wis. Stat. § 974.06 motion.”
8                                                             No. 19-3227

federal case on January 31, 2011, to permit Mr. Famous to ex-
haust state remedies.
    After Mr. Famous exhausted his claims in state court pro-
ceedings from 2013 to 2018, he filed a third amended habeas
petition in federal court on February 13, 2019. The district
court screened the petition and ordered the State to respond.
On April 15, 2019, the State filed a motion to dismiss the peti-
tion, asserting that it was untimely. Mr. Famous responded
with statutory and equitable tolling arguments. On October
10, 2019, the district court granted the State’s motion to dis-
miss. It concluded that Mr. Famous’s petition was time-
barred by AEDPA’s one-year statute of limitations for filing a
habeas petition in 28 U.S.C. § 2244(d)(1)(A). Consequently, it
did not reach the merits of either of Mr. Famous’s ineffective
assistance of counsel claims.
                                     II
                             DISCUSSION
    Our review of a district court’s decision declining to apply
statutory or equitable estoppel is for abuse of discretion. See
Schmid v. McCauley, 825 F.3d 348, 350 (7th Cir. 2016) (citing
                                                                17
Tucker v. Kingston, 538 F.3d 732, 735 (7th Cir. 2008)).




R.22 at 3–4.
17 When a district court rules on the issue of equitable tolling and when
there is an obvious need for further record development, we have not ap-
plied that deferential standard but have reviewed the matter de novo.
Schmid v. McCauley, 825 F.3d 348, 350 (7th Cir. 2016). For the reasons ex-
plained later in the text, we do not think that such a situation is presented
here.
No. 19-3227                                                           9

A. Statutory Tolling
   We first address Mr. Famous’s statutory tolling claim.
Mr. Famous submits that the prison law library failed to pro-
vide him with a copy of the AEDPA statute and therefore he
                                                            18
was unaware of the one-year statute of limitations. He con-
tends that by not providing him a copy of AEDPA’s time lim-
itations, the Green Bay Correctional Institution (“GBCI”) pre-
vented him from learning of the one-year limit and therefore
created an impediment under 28 U.S.C. § 2244(d)(1)(B). Mr.
Famous invites our attention to our decision in Estremera v.
United States, 724 F.3d 773, 776 (7th Cir. 2013). He submits that
the district court further abused its discretion in denying his
request for discovery to develop fully the factual circum-
stances supporting his contention.
    In rejecting this argument, the district court reasoned that
a petitioner’s ignorance or misunderstanding of the law did
not constitute the extraordinary circumstances necessary for
equitable tolling. The State relies on the district court’s ra-
tionale. It further submits that the present case is not con-
trolled by Estremera. In that case, the State points out, the pe-
titioner alleged that he was in segregation and had no access
to the prison library during the entire period for which he
sought equitable tolling.
   In Estremera, we held that “lack of library access can, in
principle, be an ‘impediment’ to the filing of a collateral




18 R.53 at 15 (“Because the GBCI law library did not provide a copy of
AEDPA’s time limitations, which establishes the one-year period of limi-
tation for filing of § 2254 petitions.” [sic]).
10                                                            No. 19-3227

                      19
attack.” Id. at 776. We joined two other federal circuits that
had reached the same conclusion. See id. at 777 (noting our
agreement with Egerton v. Cockrell, 334 F.3d 433, 438 (5th Cir.
2003), and Whalem/Hunt v. Early, 233 F.3d 1146, 1148 (9th Cir.
2000) (en banc)). Like our sister circuits, however, we made
clear that whether a petitioner could invoke the statutory re-
set provision depended on whether the petitioner could
demonstrate a need for access to the library. See id.
    The district court correctly noted that, in general, a peti-
tioner’s lack of knowledge of governing legal rules does not
justify the invocation of statutory or equitable tolling. See So-
cha, 763 F.3d at 685; Arieta v. Battaglia, 461 F.3d 861, 867 (7th
Cir. 2006). Estremera, and its companions in other circuits, ar-
ticulate the important qualifier to that general principle: The
State’s creation or maintenance of an impediment to a peti-
tioner’s acquiring necessary information can excuse, under
extraordinary circumstances, legal ignorance that results
from that impediment.
    Here, the district court did not analyze the present situa-
tion through the lens of Estremera, but we cannot say that this
omission was fatal. Mr. Famous simply did not make an ade-
quate showing that the library at GBCI had created an

19 Estremera v. United States, 724 F.3d 773, 776 (7th Cir. 2013) involved a
request for access to a prison library. Our case might well be characterized
as involving the adequacy of the prison’s library resources. However, our
approval of Egerton v. Cockrell, 334 F.3d 433, 438 (5th Cir. 2003), a library
adequacy case and Whalem/Hunt v. Early, 233 F.3d 1146, 1147 (9th Cir.
2000) (en banc), also a library adequacy case, confirms that both accessi-
bility and adequacy cases are subject to the same analysis. See Estremera,
724 F.3d at 777.
No. 19-3227                                                                   11

impediment to his filing a timely petition. After Mr. Famous
filed his petition, the State raised in its response the statute of
limitations defense. Replying to the State’s submission,
Mr. Famous simply stated that GBCI “did not provide a copy
                                              20
of the AEDPA’s time limitations.” He further asked that he
be permitted to engage in discovery to show that the “law li-
brary did not contain a copy of the AEDPA’s time limitations
                                      21
during [his] appeal process.”
    Even when we take into consideration his pro se status at
the time, Mr. Famous’s terse allegation is insufficient to raise
the defense that an “impediment created by State action in vi-
olation of the Constitution or laws of the United States” pre-
                                                               22
vented his filing a petition in a timely manner. At the time
that he asserted this defense, Mr. Famous certainly could have
provided sufficient additional information that would have
assisted the district court in determining whether he had
faced a state-created impediment. But his reply lacks any such
information. He gave no description about the nature or ex-
tent of his alleged deprivation. He left the district court to
guess as to whether he was complaining that the State did not
take the initiative in supplying him with such a copy, whether

20 R.53 at 15.

21 Id. at 16.

22 Like pro se complaints, pro se habeas petitions must be construed lib-
erally. See Frazier v. Varga, 843 F.3d 258, 262–63 (7th Cir. 2016) (citing Estelle
v. Gamble, 429 U.S. 97, 106 (1976)). But even with this liberal construction,
pro se litigants still must offer an articulable basis for disturbing the dis-
trict court’s judgment. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001).
12                                                            No. 19-3227

he ever asked for a copy, or whether the law library, although
making the statutory provision available for him to read,
simply did not provide a copy. He simply provides no infor-
mation about his interaction with state employees at the
prison on this subject, assuming that there was some interac-
tion.
   Given the paucity of factual narrative as to information
that was within Mr. Famous’s knowledge, the district court
was entitled to treat this allegation as legally insufficient to
sustain an assertion that the State had created a constitutional
                                       23
impediment to a timely filing. Moreover, Mr. Famous’s la-
conic allegation, unaccompanied by information that the dis-
trict court could reasonably expect to be within his
knowledge, did not, moreover, provide the district court with
sufficient information to permit it to make a reasoned judg-
ment on the appropriateness of discovery or the permissible
                              24
scope of that discovery. Therefore, the district court did not
abuse its discretion by not applying statutory tolling.



23 Although Mr. Famous’s petition was verified under oath, the reply,
submitted much later, was not. It therefore cannot constitute a sworn affi-
davit. As we note in the text, moreover, such affidavit would be an insuf-
ficient allegation of a state-created impediment to filing a timely petition.
24 “A habeas petitioner, unlike the usual civil litigant in federal court, is
not entitled to discovery as a matter of ordinary course.” Bracy v. Gramley,
520 U.S. 899, 904 (1997). “Rule 6(a) [of the Rules Governing § 2254 Cases]
makes it clear that the scope and extent of such discovery is a matter con-
fided to the discretion of the District Court.” Id. at 909. To satisfy the two
requirements of the Rule 6(a) test, a petitioner must: “(1) make a colorable
claim showing that the underlying facts, if proven, constitute a constitu-
tional violation; and (2) show ‘good cause’ for the discovery.” Hubanks v.
Frank, 392 F.3d 926, 933 (7th Cir. 2004). “‘Good cause’ exists when the facts
No. 19-3227                                                                13

B.      Equitable Tolling
                                     1.
    Mr. Famous also submits that his petition is not barred be-
cause a combination of three factors entitles him to equitable
tolling. Specifically, Mr. Famous submits that several “ex-
traordinary circumstances” required the application of equi-
table tolling or at least an evidentiary hearing to explore the
underlying circumstances.
    Mr. Famous first claims that he is entitled to equitable toll-
ing because his appellate counsel retained his case file after
the Wisconsin Supreme Court denied his petition for review
on November 27, 2001. Mr. Famous claims that he made many
attempts to obtain the file but did not receive it until June 28,
2005. He further states that, after he finally received the file
from his former counsel, he gave it to a so-called “jailhouse
lawyer” in July 2005 in an effort to seek assistance in filing his
petition. He then alleges that prison authorities confiscated
the file when they transferred the jailhouse lawyer to another
institution and that, despite his best efforts, he was unable to
retrieve the file from authorities until April 2007. Finally,
Mr. Famous submits that his chronic mental health problems
justify the invocation of equitable tolling.
    In its memorandum order dismissing Mr. Famous’s peti-
tion, the district court addressed each of Mr. Famous’s con-
tentions.



alleged, if fully developed, may entitle the petitioner to relief. The factual
allegations, however, must not be speculative or conclusory because dis-
covery is not intended to be a fishing expedition.” Higgason v. Lemmon,
6 F. App’x 433, 436 (7th Cir. 2001) (cleaned up).
14                                                 No. 19-3227

   With respect to the retention of the case file by appellate
counsel, the district court simply pointed out that, even as-
suming the veracity of Mr. Famous’s allegations, he still had
not established that he had diligently pursued his rights once
he was in possession of the file. Rather, the court simply re-
marked that, here, such a retention, assuming that it had oc-
curred, was not outcome-determinative because Mr. Famous
had not acted with reasonable diligence when he had posses-
sion of the file.
   Addressing Mr. Famous’s turning the file over to the jail-
house lawyer, the court took the view that Mr. Famous had to
bear the responsibility for his loss of access because of that
inmate’s subsequent transfer. The court did not address
whether Mr. Famous had made adequate efforts to retrieve
the file once it was seized by prison authorities.
    Finally, after examining the medical records submitted by
Mr. Famous, the district court determined that, although
there was no question that Mr. Famous suffered from mental
illness (and suffered from such an illness even prior to his in-
carceration), there was no evidence that he lacked the capacity
to address his legal rights during the period in question.
    Because there was no evidence that Mr. Famous had acted
diligently even when he had possession of his file and because
the record did not support a finding that he was incapacitated
due to his mental illness, the district court concluded that the
invocation of equitable tolling was not appropriate.
                               2.
   We review the district court’s decision not to apply equi-
table estoppel for abuse of discretion. Mayberry v. Dittmann,
904 F.3d 525, 530 (7th Cir. 2018). In the course of our
No. 19-3227                                                                  15

evaluation, we must accept the factual findings of the district
                                                   25
court unless they are clearly erroneous.
    Although a district court’s equitable decisions must be
governed by rules and precedents, it also must be sensitive in
applying those principles to hardships caused by unique and
unforeseen circumstances. As the Supreme Court noted in
Holland v. Florida, 560 U.S. 631, 650 (2010), “courts of equity
can and do draw upon decisions made in similar situations
for guidance. Such courts exercise judgment in light of prior
precedent, but with awareness of the fact that specific circum-
stances, often hard to predict in advance, could warrant spe-
cial treatment in an appropriate case.” In Socha, we stressed
that this approach requires that a district court assess the to-
tality of the circumstances facing the petitioner. 763 F.3d at
       26
686.
   A petitioner is eligible for equitable tolling only when he
demonstrates that, although he pursued his rights diligently,
some “extraordinary circumstance” prevented his filing in a
timely manner. Id. at 683; see also Holland, 560 U.S. at 649. The


25 Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 324 (2015) (“Federal
Rule of Civil Procedure 52(a)(6) states that a court of appeals ‘must not set
aside’ a district court’s ‘findings of fact’ unless they are ‘clearly errone-
ous.’”) (cleaned up).
26 Mr. Famous suggests that the district court did not view the circum-
stances in their totality. See Appellant’s Br. 19. Because, with the exception
of Mr. Famous’s mental condition, the situations at issue here occurred at
different times, the district court necessarily addressed each situation sep-
arately. We do not believe that, on the facts of this case, the district court’s
format evinces any lack of appreciation of the need to view the record as
a totality.
16                                                   No. 19-3227

petitioner has the burden to establish both requirements. So-
cha, 763 F.3d at 683.
    In Socha, we held that failure to return a file to a client at
the termination of representation, at least when the client
needed the file for further proceedings, is not the sort of “gar-
den variety” attorney negligence incapable of supporting eq-
uitable tolling. Id. at 686. But when a petitioner entrusts his
court papers to another prisoner, the petitioner continues to
bear the responsibility for any delay in filing. See Paige v.
United States, 171 F.3d 559, 561 (8th Cir. 1999) (“No affirmative
misconduct on the prison’s part lulled [the petitioner] into in-
action.”). Thus, Mr. Famous entrusted the jailhouse lawyer
“with his legal documents at his peril.” United States v. Cicero,
214 F.3d 199, 205 (D.C. Cir. 2000) (finding no equitable tolling
was warranted where the petitioner gave his legal files to a
jailhouse lawyer whose placement in segregation resulted in
the loss of the files).
    Like the district court, we assume that equitable tolling
might be available for the period when Mr. Famous alleged
that his appellate attorney had withheld his case file. How-
ever, even indulging in the assumption that Mr. Famous did
not receive his file until June 2005, the record establishes that
he did not proceed with diligence when the file was within
his control. The court reasoned that, at bottom, Mr. Famous
simply had not acted diligently to initiate habeas proceedings
when he did have possession of his file.
    Upon receipt of his file, Mr. Famous quickly gave it to a
jailhouse lawyer in July 2005 where it was then confiscated by
prison authorities. While we agree with the district court that
Mr. Famous must bear responsibility for the time the file was
in the hands of the jailhouse lawyer, we need not decide on
No. 19-3227                                                             17

this thin record whether the circumstances justified the State’s
refusal to return the files once they were in the State’s custody
and the State knew that Mr. Famous needed them. See gener-
ally Cicero, 214 F.3d at 204 (noting that the petitioner in that
case had never asked prison officials to return the papers from
which he was separated during a lawful prison transfer). It is
sufficient to say that the district court was correct to hold that,
despite these problematic time periods, Mr. Famous still had
adequate time when he was in control of his file and did not
                                        27
diligently pursue his legal rights.
    Finally, Mr. Famous’s contention that his mental illness
should excuse his delay is also insufficient. Mr. Famous in-
vites our attention (as he did the district court’s) to the chronic
mental illness that afflicted him throughout this period and,
indeed, earlier in his life. In the district court, he produced
medical documentation of his illness. The district court exam-
ined this material and Mr. Famous’s claim that he suffers from
“several severe disorders, including delusional disorder, par-
anoid personality disorder, and depressive disorder, that
                                               28
cause [him] to lose touch with reality.” The court concluded
that the records did not support Mr. Famous’s assertion that
his mental illness was sufficient to warrant equitable tolling
during the period when he had control of his files. The court
noted that, although the medical records established that
Mr. Famous had a “long [history] of psychotic symptoms and
delusional beliefs,” it also recites that, in 2009, his thought

27 Following the return of his file from the jailhouse lawyer, Mr. Famous
remained in control of his file from 2007 to 2010 when he filed his federal
petition.
28 R.65 at 7.
18                                                          No. 19-3227

processes were “well-organized” and that his functioning
                                         29
was not “noticeably impaired.”
   At one point in its discussion of the psychiatric evidence,
the court recited that one clinician had remarked that Mr. Fa-
mous “himself does not believe he has any type of mental
                   30
health issue.” Read in context, however, it is clear that the
clinician made this statement to support the view that Mr. Fa-
mous’s failure to recognize his problem contributed to a poor
prognosis for improvement. Non-recognition by the patient is
a factor that makes “delusional disorders refractory to treat-
         31
ment.” This subsidiary observation by the court therefore
has no support in the record and is clearly erroneous. But on
examination of the entirety of the district court’s analysis of
the clinician evidence, it is clear that this misstep did not play
a fundamental role in the district court’s assessment of the
record as to undermine its ultimate conclusion that “there
[was] no evidence that [Mr. Famous] was incapable of acting
                                                              32
upon his legal rights during the limitations period.” A court
abuses its discretion “when its decision is premised on an in-
correct legal principle or a clearly erroneous factual finding,
or when the record contains no evidence on which the court
rationally could have relied.” Corp. Assets, Inc. v. Paloian,
368 F.3d 761, 767 (7th Cir. 2004). Here, the district court’s de-
cision was not premised on its misunderstanding of Mr.


29 Id. at 8 (alteration in original) (citations omitted).

30 Id. (citing to R.53-1 at 27).

31 R.53-1 at 27.

32 R.65 at 8.
No. 19-3227                                                           19

Famous’s prognosis, nor did it solely rely on its erroneous in-
terpretation of the clinician’s statement. We “can say ‘with
fair assurance’ that the judgment was not ‘substantially
swayed by the error.’” United States v. Robinson, 724 F.3d 878,
888 (7th Cir. 2013) (quoting Kotteakos v. United States, 328 U.S.
750, 765 (1946)). Instead, the district court looked at all of Mr.
Famous’s submitted medical records and properly concluded
that none of them suggested he was incapable of filing a peti-
tion over the more than eight-year time period. Indeed, the
same clinical evaluation that renders the poor prognosis for
delusional disorder also supports the district court’s conclu-
        33
sion.
    We have examined the medical reports submitted by
Mr. Famous and evaluated by the district court in the course
of making its decision. The determination of the district court
finds significant support in the record. Although the medical
documents do indicate that Mr. Famous suffers from a
chronic mental illness, the district court certainly was entitled
to conclude that his affliction did not impair his ability to file
a petition during the limitations period.
                          CONCLUSION
    The judgment of the district court is affirmed.
                                                          AFFIRMED




33 The clinician noted the following about Mr. Famous’s mental status:
“His thought process was well-organized and did not show signs of loose
associations … or derailment that would be characteristic of thought dis-
order/psychosis.” R.53-1 at 26.